Citation Nr: 1219425	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-29 057	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUES
 
Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include tuberculosis (TB) and an asbestos-related disease.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Dan Brook, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1965 to July 1967.
 
This appeal to the Board of Veterans' Appeals (Board) arises from a June 2007 rating decision of the Winston-Salem Regional Office (RO) of the Department of Veterans' Affairs (VA).   The case was certified to the Board by the Roanoke, Virginia RO.
 
The Board notes that additional evidence was added to the claims file after the RO's most recent adjudication of the claim in the August 2008 statement of the case, however, the evidence is not material to the instant decision.  Consequently, remand for initial RO consideration of the additional evidence is not necessary.  
 
 
FINDING OF FACT
 
The Veteran does not have a chronic respiratory disorder, to include tuberculosis, an asbestos-related disease, that is related to his active duty service.   
 
 
CONCLUSION OF LAW
 
A respiratory disability, to include pulmonary tuberculosis or an asbestos related disease, was not incurred or aggravated by active service, and tuberculosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).
  
 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that additional records have yet to be requested in relation to the Veteran's claim.  
 
The Board has considered whether a VA examination is necessary in relation to the instant claim.  The evidence of record shows that in October 1965, the Veteran was exposed to an individual with tuberculosis during service.  The record also shows that he was exposed to asbestos during service.  Significantly, the Veteran was treated with INH therapy following a positive purified protein test, but never showed signs or symptoms of a respiratory disorder in-service.  Indeed, at his July 1967 separation examination the appellant was found to have clinically normal chest and lungs, and a chest x-ray was negative.  

The Board acknowledges that the Veteran has alleged a continuous shortness of breath since service.  The credibility of this statement is suspect given that the Veteran specifically denied ever having any shortness of breath on his August 1968 Naval Reserve report of medical history.  Further, the August 1968 Naval Reserve examination report does not note any problems with shortness of breath and include findings of normal chest and lungs.  There is no other documentation of record indicating that the Veteran experienced any problems with shortness of breath during service.  
 
The Board finds that if the Veteran had continuous problems with shortness of breath during service he would have reported this fact when specifically given the opportunity to do so during active service and also on his August 1968 Naval Reserve report of medical history.  As he did not make such a report and has offered no explanation for this omission, the Board does not find his assertion of continuity of shortness of breath symptoms since service credible.  Moreover, the record does not contain any medical evidence that even suggests a nexus between any current shortness of breath and military service.  Thus, as there is neither credible evidence of a chronic shortness of breath since service nor medical evidence suggesting a nexus between any current respiratory disorder and service, the evidence does not indicate that this claimed disability/symptom may be associated with any established event, injury, or disease in service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, a VA examination is not necessary in this case.  See 38 C.F.R. § 3.159(c)(4).
  
II.  Analysis
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).  Without a currently diagnosed disability, service connection may not be granted.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Pulmonary tuberculosis, if manifest to a degree of 10 percent within three years after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
 
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims. VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).  
 
M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  
 
In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service. VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
The service treatment records include a notation that the Veteran was in contact with an individual who had been diagnosed as having active, moderately advanced pulmonary tuberculosis.  The Veteran had received a skin test on October 13, 1965, which was reported as reactive with a negative mm induration.  Follow-up studies were recommended consisting of either a skin test or chest X-ray, to be repeated in 6 weeks, 3 months, 6 months and one year.  An October 15, 1965 chest X-ray was then negative.  Six weeks later a skin test was repeated and reported as reactive with a 15mm induration.   Chest X-rays in May 1966, October 1966 and June 1967 were all negative.  At his July 1967 separation examination, the Veteran's lungs and chest were found to be normal, and a respiratory disorder was not diagnosed.  
 
The Veteran's service personnel records show that he served as a ship fitter metal smith.  The records also indicate that he served aboard the USS Saint Paul, a heavy cruiser.  Although the records do not appear to specifically document exposure to asbestos, given the time frame in which the Veteran served and his duties as ship fitter metal smith, the Board presumes that he had some level of asbestos exposure inservice.  
 
Post-service, the record does not contain any documentation of an underlying respiratory disability to include active tuberculosis or asbestosis.  As noted above, at a July 1967 separation examination, as well as at an August 1968 Navy Reserve examination, the lungs and chest were normal.  Also, in his August 1968 report of medical history, the Veteran specifically reported that he did not have any of tuberculosis, asthma, shortness of breath, chronic cough, pain or pressure in the chest, or any other respiratory pathology.  The record does include the Veteran's complaints of shortness of breath, beginning with his September 2006 claim for service connection.  It does not, however, include any diagnosis of an underlying respiratory disability manifested by shortness of breath.
 
The Veteran is competent to report symptoms of shortness of breath.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  As a layperson, however, he is not competent to diagnose tuberculosis, an asbestos-related disease or other underlying respiratory disability.   Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the instant case, the objective evidence simply does not show that the Veteran has a current underlying respiratory disability.  
 
In specific regard to tuberculosis, the Veteran did have positive tuberculosis skin test (i.e. purified protein derivative (PPD)) in service and has reported that whenever he receives this test, the results are always positive.  A positive PPD test, however, is not the same as a medical diagnosis of active tuberculosis-nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is a laboratory finding used in exploring a possible diagnosis of tuberculosis.  Indeed, a PPD examination is used to test for exposure to mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  It does not represent a clinical finding that the appellant has tuberculosis.  Consequently, as the Veteran's chest X-rays during service were all negative and as no other objective evidence demonstrates active tuberculosis during service or within three years after discharge from active duty, presumptive service connection for tuberculosis may not be granted.  Also, as the evidence of record does not contain any objective evidence of active tuberculosis direct service connection for this disability may not be granted.  Brammer, 3 Vet. App. at 225.  
 
Similarly, the record does not contain any objective evidence of any current asbestos-related disease or other underlying respiratory disability, to include any respiratory disorder that is related to service.  Accordingly, service connection for such disease and/or disability may not be granted.   Id.  
 
The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

 
ORDER
 
Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include tuberculosis and an asbestos related disease, is denied.   


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


